Citation Nr: 1212144	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from March 2003 to January 2004, and had prior additional duty with the Army Reserve.  He had foreign service in support of Operation Iraqi freedom from March 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The claims file reflects the addition of new VA outpatient treatment records in  April 2011, following the most recently issued Supplemental Statement of the Case (SSOC). While the RO (as the Agency of Original Jurisdiction) has not had the opportunity to directly consider this new evidence, this is immaterial given that      the Board will issue a favorable decision on the claim on appeal. 
 

FINDING OF FACT

Tinnitus is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for tinnitus. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as other organic diseases of the nervous system (including tinnitus) may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

Generally, for VA adjudication purposes, a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 
Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit had further held in Colantonio v. Shinseki, 606 F.3d 1378        (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

On review of the record, the Veteran underwent separation from active duty service in January 2004. The report of a November 2003 post-deployment questionnaire indicates that the Veteran indicated he was often exposed to loud noises. He responded in the negative  as to whether he had "ringing in the ears."  The date of departure from the foreign theater was listed as December 2003.  He separated in January 2004.

The Veteran then underwent VA Compensation and Pension examination pertaining to this claim in April 2009. He reported that he experienced problems with pain in the left ear, which began approximately one  month after getting back from overseas. He denied any problem with the right ear. He noticed that he had to turn up the television more often. He described a ringing in the left ear that was there most of the time, and had been there dating back to 2004. This ringing had started around the same time as his ear pain. The ringing was present in both ears but worse in the left. He further indicated that he had been working at a private company for most of the past 20 years, and wore hearing protection while at work. During service while in Iraq he was originally in transportation and then switched over to military police. The VA examiner then expressed the opinion that the Veteran's tinnitus more likely than not was not associated with service. The stated rationale was that the Veteran had normal hearing in both ears in service without any significant threshold shift in either ear. Also, the Veteran denied any presence of tinnitus when filling out a post-deployment questionnaire in late 2003, and he indicated now that the ringing began approximately one month after returning overseas.

In October 2010 correspondence, the Veteran described in some detail the various sources of excessive noise exposure during military service, including living quarters in proximity to loud electric generators, proximity on a 24-hour basis to heavy truck noise, driving a Hummer vehicle on a daily basis, and proximity to weapons fire which was still loud even with hearing protection.

Having considered sufficiently the circumstances of this case, and taking into particular consideration VA's doctrine of resolution of reasonable doubt in the claimant's favor on a material issue, the Board sees fit to award service connection for the condition of tinnitus. This conclusion is reached upon objective review of the April 2009 VA examination indicating the Veteran's competent and credible report of initial onset of tinnitus within one month of coming home from overseas, and consequently still during active service. 

Arguably, there appears to be some inconsistency as to the date of onset of tinnitus, i.e., whether it began a month after he returned home to the U.S. from foreign service (in January 2004), or within a month of service separation (in January or February 2004).  Regardless, tinnitus either manifested in service or within the one-year period for awarding presumptive service connection for organic diseases of the nervous system if tinnitus were to be considered an organic disease of the nervous system. See 38 C.F.R. §§ 3.307, 3.309.The Board will assume for argument's sake, and given the Veteran's report of attendant symptomatology that tinnitus indeed had manifested during service. In so finding, the Board implicitly accepts the Veteran's post-hoc lay statement during the April 2009 examination that he developed tinnitus as early as one month within coming home from overseas, given that the Veteran's description of his tinnitus, associated hearing difficulties and various sources of in-service noise exposure have always been internally consistent and credible themselves. (Service connection is in effect for left ear hearing loss.)

Whereas also the April 2009 VA examiner did not believe that tinnitus was etiologically related to service given the failure to document the condition in service, the fact remains that the examiner did accept the underlying premise that tinnitus developed within one month of returning from overseas, and it is this fact which ultimately substantiates the Veteran's claim. The Board further recognizes that the VA outpatient treatment records do not begin to objectively document tinnitus or similar problems until 2008. However, given the Veteran's competent statement of initial incurrence in early 2004, and discussion of continuity of symptomatology thereafter, there is significant evidence to the contrary of what records suggest.    At the very least, the evidence is in relative equipoise with that evidence for the claim evenly balanced with that against it, and under such circumstances, reasonable doubt is to be resolved in the claimant's favor. See 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski,  1 Vet. App. 49, 55 (1990).

Accordingly, service connection for tinnitus is granted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


